Citation Nr: 1243242	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was provided a VA examination in April 2009 and the VA examiner concluded that hearing loss and tinnitus were not related to service based on the service treatment records. 

As the Veteran is competent to describe symptoms of impaired hearing and of tinnitus and as the record is insufficient to decide the medicolegal questions presented, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records from Dr. A.J. Ferrari.  






2.  Afford the Veteran a VA audiology examination to determine:  

a). Whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 or tinnitus or both and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current hearing loss disability under 38 C.F.R. § 3.385 or tinnitus or both are related to the Veteran's noise exposure in service.  

The VA examiner is asked to consider the following facts: 

The Veteran has provided a history of in-service noise exposure to artillery fire and small arms fire and that after service he worked as a corrections officer with no noise exposure and that he wore hearing protection when qualifying for a firearm certification. 

The Veteran occupation in service was a cook, but he did serve in an artillery battalion. 

Audiograms in service that did not show a hearing loss disability as defined by 38 C.F.R. § 3.385. 

After service, the first documented hearing loss disability as defined by VA was in August 2003. 



On VA examination in April 2009, the Veteran gave a history of the tinnitus with onset in about 1994. 

In January 2011, a private physician related that Veteran's hearing loss and tinnitus to noise exposure in service.  

In formulating the opinion, the VA examiner is asked to comment on whether there was any significant threshold shifts in service, comparing the results of audiology testing on the entrance and separation examinations.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to noise exposure in service, and to please identify the other potential etiologies, when the noise exposure in service is not more likely than any other etiology to cause the current hearing loss or tinnitus, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file should be made available to the examiner for review. 







3.  After the above development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


